[Cite as State v. Hayward, 2018-Ohio-1070.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :               No. 17AP-390
                                                                  (C.P.C. No. 14CR-2144)
v.                                                   :
                                                                (REGULAR CALENDAR)
Ronald L. Hayward,                                   :

                 Defendant-Appellant.                :



                                              D E C I S I O N

                                    Rendered on March 23, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee. Argued: Seth L. Gilbert.

                 On brief: Kura, Wilford & Schregardus Co., L.P.A., and
                 Sarah M. Schregardus, for appellant. Argued: Sarah M.
                 Schregardus.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Ronald L. Hayward, appeals from a judgment entry of
the Franklin County Court of Common Pleas finding him guilty, pursuant to jury verdict, of
one count of possession of marijuana and one count of trafficking in drugs. For the
following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} By indictment filed April 24, 2014, plaintiff-appellee, State of Ohio, charged
Hayward with one count of possession of marijuana, in violation of R.C. 2925.11, a second-
degree felony; and one count of trafficking in marijuana, in violation of R.C. 2925.03, a
second-degree felony. The indictment charged Hayward along with two codefendants,
Anthony A. Byrd and Cameron E. Jackson. Hayward entered a plea of not guilty.
No. 17AP-390                                                                                2


       {¶ 3} On May 6, 2014, Hayward filed a motion to suppress any evidence obtained
by police as a result of his detention, arguing law enforcement officers conducted an
unconstitutional warrantless search. The state filed a memorandum contra Hayward's
motion to suppress, and the trial court set the matter for hearing.
       {¶ 4} At a suppression hearing on June 8 and 9, 2015, Officer Stephen Carr of the
Columbus Division of Police testified that around 3:15 a.m. on April 14, 2014 he responded
to a dispatch of a possible theft in progress at a commercial trucking terminal located at
1929 Lone Eagle Street. Officer Carr testified the information he had upon arriving at the
scene was that a truck driver at the trucking terminal saw several men removing cargo from
a detached trailer and placing the cargo into two rental trucks. Before Officer Carr arrived,
an unmarked cruiser entered the trucking terminal and observed the rental vehicles but did
not observe any people. Officer Carr then arrived on the scene in a marked cruiser and he
said a man named David Cline flagged him down and identified himself as the person who
called 911 to report the possible theft and that Cline told him it was very unusual for anyone
to be unloading anything at that time of day. Cline said he saw three men moving cargo
from a trailer into two Penske rental trucks.
       {¶ 5} When he found the trailer and the two rental vehicles, Officer Carr said he
observed Hayward, Byrd, and Jackson "casually just standing there," and when the officers
told the men they were there to investigate a possible theft, the three men denied there was
anything of that nature going on. (June 8, 2015 Tr. Vol. I at 35.) Officer Carr said Hayward
did most of the talking. Hayward told the officers the men had been "contracted" to unload
the trailer, but when officers asked them who owned the trailer, the men could not name
the owner. (June 8, 2015 Tr. Vol. I at 35.) Officer Carr further testified there were very
large crates of watermelons sitting in the grassy area behind the trailer but when he asked
the men what they were doing with the produce, the men gave a vague response about
unloading the produce into the grass and possibly putting it on the loading dock later.
       {¶ 6} Officer Carr testified that the men told him that a man who worked security
for the trucking terminal, "a guy named Bob," knew they were there and that "it was
completely okay for them to be there." (June 8, 2015 Tr. Vol. I at 36.) Officer Carr then
went to a mobile home parked at the entrance of the trucking terminal, and the occupant
of that mobile home put Officer Carr in touch with the person who runs the trucking
No. 17AP-390                                                                                3


terminal. Approximately one-half hour later, the manager of the trucking terminal, whom
Officer Carr identified as Mr. Seymour, arrived at the scene.
       {¶ 7} In the time it took for Seymour to arrive at the scene, Officer Carr said he and
the other officers "kind of stood around" with Hayward, Byrd, and Jackson and engaged in
"very casual conversation," noting that the three men "didn't seem very concerned about
[police] being there." (June 8, 2015 Tr. Vol. I at 41.) Officer Carr said the three men
provided police with their identification cards. Additionally, Officer Carr said Hayward
spent some time on the phone trying to get in contact with the person Hayward said had
contracted the men to unload the truck. Officer Carr said the three men would have been
free to leave during this approximately 30-minute period while everyone waited for
Seymour to arrive "[i]f they wished to." (June 8, 2015 Tr. Vol. I at 44.)
       {¶ 8} Once Seymour arrived at the trucking terminal, the police officers allowed
Seymour to talk to Hayward, Byrd, and Jackson to discern whether the three men had
leased a space on the lot or were working for someone who had leased a space. After a brief
conversation, Seymour went to look at some paperwork in his office and then told police
the three men "did not know anything about the owner of the trailer." (June 8, 2015 Tr.
Vol. I at 44.) Officer Carr said Seymour also told him that it was unusual to unload crates
into wet grass.
       {¶ 9} Officer Carr testified that there were two Penske rental vehicles parked near
the trailer, a box truck with no windows, and a cargo van. The officers asked Hayward,
Byrd, and Jackson about the rental vehicles several times and whether they were loading
cargo into those vehicles "and each time the answer was, no, they had nothing to do with
the rental trucks." (June 8, 2015 Tr. Vol. I at 48.) Officer Carr testified that "with the
totality of everything that was in front of me unable to identify the owner of the trailer,
unable - - this security person was not existing and the person that ran the dock saying that
this simply did not look right to him," he and the other officers "believed there was an
indeed a distinct possibility a theft was occurring." (June 8, 2015 Tr. Vol. I at 46.) At that
point, Officer Carr said he opened the back of the box truck "expecting to find crates of
watermelons," but instead "found very large plastic wrapped packages that were numbered
like they were in an exact sequence," and Officer Carr recognized the packages immediately
as the typical packaging of narcotics. (June 8, 2015 Tr. Vol. I at 49.) Officer Carr said the
No. 17AP-390                                                                                   4


packages "were wrapped very well," and that even though he was "pretty sure at that point
they were marijuana," he "couldn't even smell" anything from the packages. (June 8, 2015
Tr. Vol. I at 62.) Officer Carr reiterated that he opened the box truck at that point because
"based on everything we had, we believed that the cargo was indeed being stolen" and that
the three men were putting something into the rental vehicles. (June 8, 2015 Tr. Vol. I at
48-49.)
       {¶ 10} After opening the box truck, the police officers detained Hayward, Byrd, and
Jackson and placed each of them in a separate police cruiser. Officer Carr said he had a
discussion with the other officers after the fact that if Hayward, Byrd, and Jackson had
simply gotten in a car and drove away before officers opened the box truck, the officers
would not have been able to stop them. Officer Carr testified that "[u]p to that point [when
officers actually detained the three men, the officers] did not feel the need to detain
anybody." (June 8, 2015 Tr. Vol. I at 111.)
       {¶ 11} After he looked in the box truck and detained Hayward, Byrd, and Jackson,
Officer Carr testified he walked to the front of the rental van and, using his flashlight, looked
in the windshield and "saw similar looking bundles in the back of the van that matched
what [he] saw in the back of the box truck." (June 8, 2015 Tr. Vol. I at 50.) The cargo van
did not have any windows on the rear side, but Officer Carr testified you could see to the
back of the vehicle by looking through the windshield. A short time later, the K-9 unit
arrived, and the K-9 "[i]mmediately alerted" on the rental vehicles. (June 8, 2015 Tr. Vol.
I at 50.) Eventually, the narcotics detectives came to the scene and "drew up a search
warrant," at which point Officer Carr was relieved of his duties. (June 8, 2015 Tr. Vol. I at
52.) Jackson had been seated in the back of Officer Carr's cruiser but police moved him to
a different cruiser so that Officer Carr could leave the scene. While he was driving to the
substation, however, Officer Carr said he heard something fall in the back seat and he pulled
over, finding a key for a Penske vehicle.
       {¶ 12} On cross-examination, Officer Carr said he did not believe there was an
immediate risk that any potential evidence inside the box truck would be destroyed or
moved away because he "didn't know it was evidence until [he] looked in" the box truck.
(June 8, 2015 Tr. Vol. I at 78.) Officer Carr also agreed that he wrote in his report of the
incident that he had a "reasonable suspicion to believe that cargo was being stolen" at the
No. 17AP-390                                                                                5


time he opened the box truck. (June 8, 2015 Tr. Vol. I at 80.) Officer Carr further stated
there was no smell of marijuana in the trucking terminal. Additionally, Officer Carr
estimated that from the time he first arrived on the scene to when he opened the box truck,
more than one hour had elapsed.
       {¶ 13} Officer Joshua Kinzel of the Columbus Division of Police testified that when
he arrived at the trucking terminal, he saw approximately 100 watermelons lying all over
the ground by the detached trailer. Officer Kinzel said that when officers asked the three
men questions, it was Hayward who gave "actual answers" and that Byrd and Jackson "kind
of followed suit with whatever [Hayward] said" by nodding their heads. (June 8, 2015 Tr.
Vol. I at 126.) Officer Kinzel said the three men were free to leave up until the point when
the officers found the marijuana in the back of the box truck. When Officer Kinzel asked
the men about the rental vehicles, he said that Hayward told him "they don't know anything
about the trucks," and that none of the three men indicated that the rental vehicles belonged
to them. (June 8, 2015 Tr. Vol. I at 131.) Officer Kinzel could not recall whether Byrd or
Jackson ever gave a verbal response denying any connection to the rental trucks. Officer
Kinzel testified that he, along with Officer Carr, made the collective decision to open the
box truck together. However, Officer Kinzel testified his primary reason for opening the
box truck was for officer safety, though he agreed that approximately one and one-half hour
passed from the time he first arrived to the time the officers opened the box truck. Officer
Kinzel testified that one of the other officers, Officer Tonya Allen, heard a rolling overhead
door shut as soon as the officers arrived on the scene, and because of that, the officers
"didn't know if there was somebody else in the truck." (June 8, 2015 Tr. Vol. I at 134.)
       {¶ 14} Byrd testified that his friend, Shaunika Eakins, rented the box truck and
cargo van in her name but that Byrd paid for the rental of the vehicles. He said it was his
understanding that even though his name was not on the rental agreement, he controlled
the rental vehicles. Further, Byrd said he never denied affiliation with the rental vehicles
to police.
       {¶ 15} After the suppression hearing, on July 6, 2015, the trial court denied
Hayward's motion to suppress. The trial court stated its decision relied upon Officer Carr's
testimony, which the trial court "found to be the most credible." (July 6, 2015 Tr. at 319.)
Specifically, in denying Hayward's motion to suppress, the trial court stated:
No. 17AP-390                                                                                 6


               Detective Carr also stated that on cross-examination from Mr.
               Byrd's attorney, that what constituted criminal activity, he
               thought, was the 9-1-1 call, no legitimate explanation for being
               there, and the conversation with Mr. Seymour that things
               didn't look right. He also based his reasonable suspicions on
               cross from Mr. Hayward's attorney stating that he was unable
               to - - the defendants were unable to ID the trailer owner, that
               there was no security person named Bob that they said it was
               okay for them being there, and that Mr. Seymour also said
               things did not look right. Further, he based his reasonable
               suspicions on Mr. Jackson's attorney, on Mr. Cline stating that
               there was unusual activity for that time of day and that Mr.
               Seymour said something was not right and was unusual.
               Therefore, there was reasonable suspicion to look in the box
               truck and the van.

(July 6, 2015 Tr. at 320.) The trial court further stated that after the officers looked in the
box truck and van, there was probable cause to arrest Hayward, Byrd, and Jackson.
       {¶ 16} The matter then proceeded to a joint jury trial for all three defendants
beginning October 5, 2015. The evidence at trial largely duplicated the evidence presented
at the suppression hearing, though additional witnesses testified at trial. Specifically,
Claude W. Seymour, Jr., the manager of the trucking yard who goes by the name Wes, did
not testify at the suppression hearing but did testify at trial. Seymour testified that
ordinarily a trailer would be backed up to the dock so that a forklift could access the inside
of the trailer to unload it. However, Seymour said that the way the trailer that Hayward,
Byrd, and Jackson were unloading was positioned with the rear of the trailer abutting a wet,
grassy area, there would be no way to use a forklift to unload it. Seymour recalled one of
the defendants, though he was not sure which one, telling him they planned to use a forklift
to reload the trailer. Seymour said that statement did not make sense to him given the
location of the trailer.
       {¶ 17} The state also presented evidence at trial regarding the amount of marijuana
found at the scene. Police recovered a total of 122 packages of marijuana. Of that total, 66
packages came from the box truck, 46 packages came from the van, and 10 packages came
from the trailer, in the bottom of a large box concealed by watermelons. All together, the
packages weighed approximately 2,900 pounds. Further testing revealed the packages
contained a total of 44,000 grams of marijuana.
No. 17AP-390                                                                               7


       {¶ 18} At the conclusion of the trial, the jury returned verdicts against Hayward,
Byrd, and Jackson, finding them guilty of possession of marijuana and trafficking in
marijuana. After a November 4, 2015 sentencing hearing, the trial court sentenced
Hayward to 8 years' imprisonment and imposed a 12-month driver's license suspension
and a $7,500 fine. The trial court journalized Hayward's convictions and sentence in a
November 4, 2015 judgment entry.
       {¶ 19} Hayward appealed, arguing that the trial court erred in denying the motion
to suppress. This court agreed with Hayward, concluding the trial court erred in applying
the reasonable suspicion standard to the search of the box truck and that the trial court
should have determined whether there was probable cause to search the box truck under
the automobile exception to the warrant requirement. State v. Hayward, 10th Dist. No.
15AP-1097, 2016-Ohio-7671, ¶ 25-27 ("Hayward I"). We remanded the case for the trial
court to "make the appropriate factual findings relevant to a probable cause analysis for the
search of the box truck and then determine, in the first instance, whether officers had
probable cause to search the box truck." Id. at ¶ 27.
       {¶ 20} On remand, the trial court once again denied Hayward's motion to suppress.
The trial court issued a written order and entry on March 30, 2017 concluding "[t]he totality
of the circumstances leading up to the opening of the box truck gave the officers ample
probable cause to believe that the box truck would contain contraband and search the box
truck under the automobile exception." (Order & Entry at 6.) In denying Hayward's motion
to suppress, the trial court additionally concluded the officers had probable cause for their
subsequent search of the cargo van.
       {¶ 21} Subsequently, on May 1, 2017, the trial court issued an amended judgment
entry noting it had overruled Hayward's motion to suppress on remand and reinstating
Hayward's original judgment of conviction entered November 4, 2015. Hayward timely
appeals.
II. Assignments of Error
       {¶ 22} Hayward assigns the following errors for our review:
              [1.] The trial court erred when it denied Ronald Hayward's
              Motion to Suppress in violation of the Fourth Amendment to
              the U.S. Constitution, and Article I, Sec. 14 of the Ohio
              Constitution.
No. 17AP-390                                                                               8


              [2.] The trial court violated Ronald Hayward's rights to due
              process and a fair trial when it entered a conviction against Mr.
              Hayward for Trafficking in Drugs, in the absence of sufficient
              evidence. Fifth and Fourteenth Amendments to the United
              States Constitution and Section 16, Article I of the Ohio
              Constitution.

              [3.] The trial court violated Ronald Hayward's rights to due
              process and a fair trial when it entered a judgment of conviction
              for Trafficking in Drugs, when that judgment was against the
              manifest weight of the evidence. Fifth and Fourteenth
              Amendments to the United States Constitution and Section 16,
              Article I of the Ohio Constitution.

III. First Assignment of Error – Motion to Suppress
       {¶ 23} In his first assignment of error, Hayward argues the trial court erred in
overruling his motion to suppress. More specifically, Hayward argues the officers lacked
probable cause for the search of the box truck.
       {¶ 24} " 'Appellate review of a motion to suppress presents a mixed question of law
and fact. When considering a motion to suppress, the trial court assumes the role of trier
of fact and is therefore in the best position to resolve factual questions and evaluate the
credibility of witnesses. Consequently, an appellate court must accept the trial court's
findings of fact if they are supported by competent, credible evidence. Accepting these facts
as true, the appellate court must then independently determine, without deference to the
conclusion of the trial court, whether the facts satisfy the applicable legal standard.' "
(Citations omitted.) State v. Roberts, 110 Ohio St. 3d 71, 2006-Ohio-3665, ¶ 100, quoting
State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8.
       {¶ 25} The Fourth Amendment to the United States Constitution as applied to the
states through the Fourteenth Amendment, as well as Article I, Section 14 of the Ohio
Constitution, prohibits the government from conducting warrantless searches and seizures,
rendering them per se unreasonable unless an exception applies. State v. Mendoza, 10th
Dist. No. 08AP-645, 2009-Ohio-1182, ¶ 11, citing Katz v. United States, 389 U.S. 347, 357
(1967), superseded by statute on other grounds. There is no dispute here that the police
officers opened and searched the box truck without a warrant.           In Hayward I, we
determined the automobile exception to the warrant requirement would apply to the search
No. 17AP-390                                                                                 9


of the box truck, and we remanded the matter to the trial court to determine whether the
officers had probable cause for the warrantless search of the box truck. Hayward I at ¶ 25-
27.
       {¶ 26} "The automobile exception is a 'specifically established and well delineated'
exception to the warrant requirement." State v. Bazwari, 10th Dist. No. 12AP-1043, 2013-
Ohio-3015, ¶ 18, quoting United States v. Ross, 456 U.S. 798, 825 (1982), citing Carroll v.
United States, 267 U.S. 132 (1925). " '[U]nder the automobile exception to the warrant
requirement, the police may search a motor vehicle without a warrant if they have probable
cause to believe that the vehicle contains contraband.' " Bazwari at ¶ 18, quoting State v.
Battle, 10th Dist. No. 10AP-1132, 2011-Ohio-6661, ¶ 33. In the context of an automobile
search, probable cause is " 'a belief, reasonably arising out of circumstances known to the
seizing officer, that an automobile or other vehicle contains that which by law is subject to
seizure and destruction.' " State v. Parrish, 10th Dist. No. 01AP-832, 2002-Ohio-3275,
¶ 27, quoting State v. Kessler, 53 Ohio St. 2d 204, 208 (1978), citing Carroll at 149. "This
probable cause standard requires specific, objective facts which would justify the issuance
of a search warrant by a judge or magistrate." Parrish at ¶ 27. Thus, "[t]he determination
of probable cause is fact-dependent and turns on what the officer knew at the time he made
the stop and/or search." Battle at ¶ 34. "Probable cause sufficient to justify a search exists
where, based on the totality of the circumstances, there is a fair probability that contraband
or evidence of a crime will be found in a particular place." Id., citing Illinois v. Gates, 462
U.S. 213, 238 (1983).
       {¶ 27} In concluding the totality of the circumstances leading up to the opening of
the box truck gave the officers probable cause to search the box truck under the automobile
exception to the warrant requirement, the trial court listed the factors that aided its
decision, including:
              (1) the chaotic scene of broken and intact watermelons in the
              wet grass, (2) statements regarding the unusualness of cargo
              being unloaded in the middle of the night, (3) unloading
              hundreds of presumably heavy watermelons near the wet grass
              as opposed to the loading dock with access to a forklift, ([4]) the
              defendants' inability to state who owned the trailer, ([5]) the
              defendants' reference to the non-existent "Bob" the security
              guard, ([6]) Hayward's express disavowal of the defendants
No. 17AP-390                                                                               10


              having any affiliation with either the rental van or the rental
              truck in contrast to Cline's statements that he saw men loading
              cargo into the trucks, ([7]) Hayward's statement that the
              defendants had nothing to do with the rental van or truck,
              which would lead one to wonder where they were going to put
              the watermelons after unloading them, ([8]) Seymour's
              conclusion that the defendants' explanation for what they were
              doing was nonsensical, and ([9]) Defendant's vague answers.

(Order & Entry at 6-7.)
       {¶ 28} Giving deference to the trial court's factual findings, we must independently
determine whether these facts are sufficient to conclude the officers had probable cause for
the search of the box truck. Roberts at ¶ 100. We are mindful that probable cause is a "fluid
concept" based on very specific, particular factual contexts, and " 'because the mosaic which
is analyzed for a * * * probable-cause inquiry is multifaceted, "one determination will
seldom be a useful 'precedent' for another." ' " State v. Morgan, 10th Dist. No. 05AP-552,
2006-Ohio-5297, ¶ 26, quoting Ornelas v. United States, 517 U.S. 690, 698 (1996), quoting
Gates at 238 fn. 11.
       {¶ 29} Hayward argues the officers had no indication that the box truck would
contain marijuana before they opened the vehicle. However, the officers did not need
probable cause that the box truck would contain evidence of a specific offense; rather, it
was sufficient that they had probable cause that the box truck would contain evidence of a
criminal offense. See Dixon v. Maxwell, 177 Ohio St. 20, 21 (1964) ("[i]t is not necessary
that an officer know that a specific crime has been committed in order for him to have
probable cause to make an arrest. It is sufficient if he has reasonable grounds to believe
from the circumstances that a felony has been committed, and that the accused has
committed it"). Officer Carr testified he thought the three men were engaged in a theft.
       {¶ 30} Additionally, to the extent Hayward argues the officers lacked probable cause
to search the box truck because he denied affiliation with the rental vehicles, we note that
this argument misconstrues the automobile exception to the warrant requirement. Under
the automobile exception, "the standard is probable cause to search the vehicle, not
probable cause to arrest defendant or any other individual. Therefore, whether or not there
was probable cause to arrest defendant does not directly impact the assessment of probable
cause to search in [an automobile exception] case." Battle at ¶ 33. This argument is further
No. 17AP-390                                                                               11


undercut by Cline's statement to police that he saw the three men loading cargo into the
rental vehicles.
       {¶ 31} Having reviewed the entire record, we conclude the police officers had
probable cause for the search of the box truck. The totality of the circumstances including
the time of night, the location of the detached trailer away from the loading dock, the
chaotic scene of the watermelons in the grass, and Hayward's disavowal of the rental
vehicles despite Cline's statement to police that he saw the men loading cargo into the rental
vehicles gave rise to a fair probability that officers would find contraband or evidence of a
crime inside the box truck. Once officers opened the box truck and saw the packages of
marijuana, the officers additionally had probable cause to open the cargo van. Accordingly,
the trial court did not err in denying Hayward's motion to suppress on remand. Therefore,
we overrule Hayward's first assignment of error.
IV. Second Assignment of Error – Sufficiency of the Evidence
       {¶ 32} In his second assignment of error, Hayward argues there was insufficient
evidence to support his convictions.
       {¶ 33} Whether there is legally sufficient evidence to sustain a verdict is a question
of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). Sufficiency is a test of adequacy.
Id. The relevant inquiry for an appellate court is whether the evidence presented, when
viewed in a light most favorable to the prosecution, would allow any rational trier of fact to
find the essential elements of the crime proven beyond a reasonable doubt. State v.
Mahone, 10th Dist. No. 12AP-545, 2014-Ohio-1251, ¶ 38, citing State v. Tenace, 109 Ohio
St.3d 255, 2006-Ohio-2417, ¶ 37.
       {¶ 34} Hayward was convicted of trafficking marijuana, in violation of R.C. 2925.03,
and possession of marijuana, in violation of R.C. 2925.11. R.C. 2925.03(A)(2) provides that
"[n]o person shall * * * [p]repare for shipment, ship, transport, deliver, prepare for
distribution, or distribute a controlled substance or a controlled substance analog, when
the offender knows or has reasonable cause to believe that the controlled substance or a
controlled substance analog is intended for sale or resale by the offender or another
person." R.C. 2925.11(A) provides that "[n]o person shall knowingly obtain, possess, or use
a controlled substance or a controlled substance analog." Thus, to prove both of these
offenses, the state was required to show that Hayward acted knowingly.
No. 17AP-390                                                                                12


       {¶ 35} "A person acts knowingly, regardless of purpose, when the person is aware
that the person's conduct will probably cause a certain result or will probably be of a certain
nature." R.C. 2901.22(B). When determining whether a defendant acted knowingly, his
state of mind must be determined from the totality of the circumstances surrounding the
alleged crime. State v. Ingram, 10th Dist. No. 11AP-1124, 2012-Ohio-4075, ¶ 22. Culpable
mental states are frequently demonstrated through circumstantial evidence. Id; State v.
Stanley, 10th Dist. No. 06AP-323, 2007-Ohio-2786, ¶ 31 (noting that "[a]bsent an
admission" by the defendant, the surrounding facts and circumstances, including the
defendant's action, determine whether a defendant knowingly possessed a controlled
substance).
       {¶ 36} Hayward argues the evidence did not demonstrate he either knowingly
possessed marijuana or knowingly trafficked marijuana. As the Supreme Court of Ohio has
held, "[t]he element of scienter in a narcotics possession case consists of two branches; that
the defendant knew that the substance was in his possession, and that he knew the
substance was a narcotic." State v. Dempsey, 22 Ohio St. 2d 219, 222 (1970). Essentially,
Hayward argues the state failed to prove he knew what was inside the packages found inside
the box truck and cargo van.
       {¶ 37} As an initial matter, Hayward asserts the packages in the box truck and cargo
van were not readily identifiable as marijuana, pointing to Seymour's statement that the
packages looked like "a comforter set that you might find in a store." (Oct. 7, 2015 Tr. Vol.
2 at 251.) Hayward additionally notes police testified there was no odor of marijuana at the
scene. However, Officer Carr testified, based on his experience as a police officer and
someone who frequently works with narcotics, he "recognized it immediately that [the
packages] had to be narcotics of some type." (Oct. 7, 2015 Tr. Vol. 2 at 203.)
       {¶ 38} Hayward additionally argues his calm demeanor when officers arrived on the
scene undermines any inference that he knew what was inside the packages. However,
remaining calm when confronted by law enforcement officers has little impact on the
circumstantial evidence supporting a defendant's knowledge of the contents of a package.
See Stanley at ¶ 31-33 (rejecting a defendant's argument that there was insufficient
evidence that he knowingly possessed cocaine where the defendant's actions when police
No. 17AP-390                                                                                 13


arrived on the scene "were consistent with a person who is innocent" merely because he did
not run away from the officers, attempt to dispose of the drugs, or evade the police).
       {¶ 39} Hayward's main argument is that the state could not prove he had knowledge
of the contents of the packages because he never admitted to knowing what was inside and
there was no evidence he ever attempted to know what was inside the packages. However,
we are mindful that, absent an admission by a defendant, we may infer knowledge from all
the surrounding circumstances. Stanley at ¶ 31. The evidence at trial demonstrated that
Cline said in his 911 call that he saw the three men loading the packages from the detached
trailer into the rental vehicles. Hayward also lied to police about his affiliation with the
rental vehicles, supporting an inference that he knew the contents of the rental vehicles.
       {¶ 40} Moreover, to the extent Hayward argues the state cannot prove he knew the
contents of the packages because he never inquired, R.C. 2901.22(B) specifically provides
that "[w]hen knowledge of the existence of a particular fact is an element of an offense, such
knowledge is established if a person subjectively believes that there is a high probability of
its existence and fails to make inquiry or acts with a conscious purpose to avoid learning
the fact." (Emphasis added.) Stated another way, Hayward cannot claim ignorance of the
contents of the packages when the circumstantial evidence demonstrates he believed there
was a high probability the packages contained narcotics but purposefully avoided learning
the contents with certainty.
       {¶ 41} Considering all the circumstantial evidence, we conclude that, construing the
facts in a light most favorable to the state, there was sufficient evidence to prove Hayward
knowingly possessed and trafficked in marijuana. In addition to the factors listed above,
we note that the time of night and the chaotic scene of the trailer facing away from the
loading dock with watermelons strewn about all support an inference that Hayward had
knowledge of the contents of the packages and worked to move the packages quickly and
without detection. Thus, because we conclude sufficient evidence supports Hayward's
convictions, we overrule Hayward's second assignment of error.
V. Third Assignment of Error – Manifest Weight of the Evidence
       {¶ 42} In his third and final assignment of error, Hayward argues the manifest
weight of the evidence does not support his convictions.
No. 17AP-390                                                                                14


       {¶ 43} When presented with a manifest weight argument, an appellate court
engages in a limited weighing of the evidence to determine whether sufficient competent,
credible evidence supports the jury's verdict. State v. Salinas, 10th Dist. No. 09AP-1201,
2010-Ohio-4738, ¶ 32, citing Thompkins at 387. "When a court of appeals reverses a
judgment of a trial court on the basis that the verdict is against the weight of the evidence,
the appellate court sits as a 'thirteenth juror' and disagrees with the factfinder's resolution
of the conflicting testimony." Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42
(1982). Determinations of credibility and weight of the testimony are primarily for the trier
of fact. State v. DeHass, 10 Ohio St. 2d 230 (1967), paragraph one of the syllabus. Thus,
the jury may take note of the inconsistencies and resolve them accordingly, "believ[ing] all,
part, or none of a witness's testimony." State v. Raver, 10th Dist. No. 02AP-604, 2003-
Ohio-958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67 (1964).
       {¶ 44} An appellate court considering a manifest weight challenge "may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of witnesses, and determine
whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and
created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 22, citing
Thompkins at 387. Appellate courts should reverse a conviction as being against the
manifest weight of the evidence only in the most " 'exceptional case in which the evidence
weighs heavily against the conviction.' " Thompkins at 387, quoting State v. Martin, 20
Ohio App. 3d 172, 175 (1st Dist.1983).
       {¶ 45} Hayward restates much of his argument regarding sufficiency of the evidence
for purposes of his manifest weight argument. Essentially, Hayward argues the jury should
not have concluded Hayward knew the contents of the packages discovered in the box truck
and cargo van. In light of the evidence discussed above, as well as the record in its entirety,
we do not find that the jury clearly lost its way in concluding that Hayward committed the
offenses of possession of drugs and trafficking in drugs. The circumstantial evidence of the
time of night, the chaotic scene, Hayward's denial of affiliation with the rental vehicles to
police, and Hayward's actions in working to move the packages from the detached trailer
into the rental vehicles all supported the conclusion that Hayward acted with knowledge.
No. 17AP-390                                                                         15


      {¶ 46} Therefore, we find the manifest weight of the evidence supports Hayward's
convictions, and we overrule Hayward's third and final assignment of error.
VI. Disposition
      {¶ 47} Based on the foregoing reasons, the trial court did not err in denying
Hayward's motion to suppress, and the sufficiency and manifest weight of the evidence
supported Hayward's convictions. Having overruled Hayward's three assignments of error,
we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                     Judgment affirmed.
                        BROWN, P.J., and DORRIAN, J., concur.